IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

EVERETT LEE EADS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1037

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed June 27, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Everett Lee Eads, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

LEWIS, WINOKUR, and JAY, JJ., CONCUR.